Ed Robinson was convicted in the county court of Kiowa county on the 21st day of February, 1910, on a charge of selling whisky, and his punishment fixed by the jury at a fine of four hundred dollars and imprisonment in the county jail for a period of one hundred twenty days. Judgment was pronounced by the court on the same date in accordance with the verdict. The appeal was filed in this court on the 11th day of June, 1910. No brief has been filed on behalf of the plaintiff in error, and no appearance made for oral argument. The judgment of the trial court is affirmed, under rule 4 of this court.